DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1, 3-5, and 7-15 are pending.
Claims 12 and 13 are withdrawn from further consideration as being directed to a non-elected invention.
Claim Interpretation
The negative limitation recited in claim 1, “wherein the composition does not comprise non-surface-modified microfibrillated cellulose”, is supported by page 10, lines 8-9 of the instant specification which state “The microfibrillated cellulose may be silylated by modifying the surface of microfibrillated cellulose.” This implies that the microfibrillated cellulose may also be left untreated which amounts to a positive recitation of an alternative embodiment, i.e. non-modified microfibrillated cellulose.  See MPEP 2173.05(i).  Examiner notes that a recitation that the composition contains only silylated microfibrillated celluloses (see page 20, lines 3-11 of the instant specification) would support excluding only non-silylated microfibrillated cellulose and not all non-surface-modified microfibrillated cellulose as recited in instant claim 1.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 January 2021 has been entered.
Claims 1, 3-5, 8-11, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Publication 2015/005239 to Kusumoto et al. cited in previous Office action (herein Kusumoto, U.S. Pre-grant Publication 2016/0376430 is being used as an English equivalent).
Regarding claim 1, Kusumoto teaches a propylene resin composition comprising a propylene-ethylene random copolymer (A) corresponding to the polypropylene resin recited in the instant claims, an ethylene-α-olefin copolymer (B) corresponding to the ethylene-octene elastomer recited in the instant claims, fibrous filler (C) corresponding to the microfibrillated cellulose recited in the instant claims, lubricant (D), and modified polypropylene (E) (abstract).  Kusumoto teaches that copolymer (A) has a content of ethylene-derived units of from 2 to 9 mol% (paragraph 0033) which meets the limitations of being a polypropylene resin.  Kusumoto also teaches that fibrous filler (C) can be cellulose fiber (paragraph 0040) such as nanocellulose fibers (paragraph 041) which the instant specification discloses as meeting the requirements of being microfibrillated (instant specification, page 5, lines 1-5).  Kusumoto teaches that filler (C) can be treated with an organic silane coupling agent (paragraph 0047) which meets the limitations of being a silylated microfibrillated cellulose.  Examiner notes that Kusumoto does not teach that only a portion of the filler may be silylated or that a portion of the filler be left untreated; therefore, the composition of Kusumoto having nanocellulose fibers that have been treated with an organic silane coupling agent meet the claimed limitation of not comprising a non-surface modified microfibrillated cellulose.  Kusumoto teaches that copolymer (B) can be an ethylene-octene copolymer (paragraph 0036).  While Kusumoto is silent as to copolymer (B) being an elastomer, 
Regarding claim 3, Kusumoto teaches all the limitations of claim 1 as discussed above.
As discussed above, Kusumoto teaches that propylene-ethylene copolymer (A) has a content of ethylene-derived units of from 2 to 9 mol% (paragraph 0033).
Regarding claims 4-5, Kusumoto teaches all the limitations of claim 1 as discussed above.
Kusumoto teaches that copolymer (A) has a melt flow rate of from 5 to 50 g/10 min at 230°C under 2.16 kg load (paragraph 0032) and copolymer (B) has a melt flow rate of from 1 to 70 g/10 min at 190°C under 2.16 kg load (paragraph 0037).  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
Regarding claims 8-11, Kusumoto teaches all the limitations of claim 1 as discussed above.
The composition of Kusumoto is made from substantially similar materials in substantially similar amounts as that of the instant invention.  Therefore, one of ordinary skill in the art would reasonably expect the two compositions to have substantially similar properties.
Regarding claim 14
Kusumoto teaches that the composition is suited for use in automobile interior parts (paragraph 0008) such as door trim components (paragraph 0032).  The instant specification does not state that a thin film pillar trim has any particular requirements that differentiate it from other automobile interior trim components such as door trim components.  Therefore, one of ordinary skill in the art would reasonably consider an automobile interior trim component of Kusumoto to be capable of serving as a thin film pillar trim, thereby rendering obvious the limitations of claim 14.
Regarding claim 15, Kusumoto teaches all the limitations of claim 14 as discussed above.
Kusumoto is silent as to a preferred thickness of the automobile interior trim parts.  However, the inventive examples of Kusumoto were made into articles as thin as 20 µm (paragraph 0076) and as thick as 2 mm (paragraph 0079).  Therefore if one of ordinary skill in the art were to look to Kusumoto for guidance as to the possible thickness of an automobile interior trim part, one would arrive at a range of 0.02 to 2 mm.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Publication 2015/005239 to Kusumoto et al. cited in previous Office action (herein Kusumoto, U.S. Pre-grant Publication 2016/0376430 is being used as an English equivalent) as applied to claim 1 above and in view of U.S. Pre-grant Publication 2010/0190891 to Eichinger et al. cited in previous Office action (herein Eichinger).
Regarding claim 7, Kusumoto teaches all the limitations of claim 1 as discussed above.
Kusumoto teaches a content of modifier groups in terms of the composition as a whole (paragraph 0055); however Kusumoto is silent as to the molar content of modifier groups with respect to the modified polypropylene (E) itself.
Eichinger teaches a composition comprising a polyolefin resin, cellulose fibers, and a compatibilizer (paragraphs 0016-0019) useful for automotive components (paragraph 0015) wherein the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified polypropylene to have the maleic anhydride content taught by Eichinger because it is well known in the art, i.e. a characteristic example, and is suitable for the intended purpose.  See MPEP 2144.07.
Response to Amendment
In view of Applicant’s amendments filed 19 January 2021, previous rejection of the claims under 35 U.S.C. 103 has been updated.
Applicant's arguments filed 21 January 2021 have been fully considered but they are not persuasive. 
Applicant argues that the claimed amount of maleic anhydride-grafted polypropylene (herein MAPP) achieves unexpected improvements in physical properties and points to page 13, lines 9-17 as evidence (Remarks, page 5).  Page 13, lines 9-17 of the instant specification are mere statements alleging improved performance and do not provide any evidence.  Tables 1 and 3 of the instant specification show inventive examples having 2 wt% MAPP and a comparative example, comparative example 8, which has 4 wt% MAPP.  However, this data is not commensurate in scope with the claimed range of 1 to 3 wt%.  Therefore, the criticality of the claimed amount of MAPP cannot be ascertained.
Applicant argues that the claimed amount of surface modified microfibrillated cellulose (herein S-MRC) achieves unexpected improvements and points to comparative example 12 of Tables 1 and 3 of the instant specification which contains 25 wt% of S-MRC (Remarks, pages 5-6).  Comparative example 12 also contains polypropylene resin outside of the claimed range; therefore, one cannot determine if 
Applicant argues that Kusumoto reports only non-treated glass fiber at 25 parts by weight as a filler (Remarks, page 6).  Applicant is improperly limiting the teachings of Kusumoto to only the inventive examples.  As discussed above, Kusumoto teaches that fibrous filler (C) can be cellulose fiber (paragraph 0040) such as nanocellulose fibers (paragraph 041), can be treated with an organic silane coupling agent (paragraph 0047), and is present at 10-40 parts by weight per 100 parts by weight of the composition (paragraph 0061).  Patents are relevant for all they contain, including non-preferred and alternative embodiments.  See MPEP 2123.  
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M DAVIS whose telephone number is (571)272-6957.  The examiner can normally be reached on M-F 7-4:30, off 2nd Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/ZACHARY M DAVIS/Examiner, Art Unit 1783